     Case 3:21-cv-00323-MMD-CLB Document 3 Filed 08/10/21 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     JAMES E. BRYANT,                                   Case No. 3:21-cv-00323-MMD-CLB

7                                   Petitioner,                        ORDER
             v.
8
      UNITED STATES OF AMERICA,
9
                                 Respondent.
10

11          Petitioner James E. Bryant has submitted a petition for a writ of habeas corpus. (EF

12   No. 1-1.) He did not submit an application to proceed in forma pauperis, nor did he pay

13   the filing fee of $5.00.

14          It therefore is ordered that Petitioner must file an application for leave to proceed in

15   forma pauperis, accompanied by a signed financial certificate and a statement of his

16   inmate account.

17          The Clerk of Court is directed to send Petitioner a blank application form for

18   incarcerated litigants. If Petitioner does not complete an application to proceed in forma

19   pauperis, he must make the necessary arrangements to pay the filing fee of $5.00,

20   accompanied by a copy of this order. Petitioner will have 45 days from the date that this

21   order is entered to either pay the $5.00 filing fee or return a completed application to

22   proceed in forma pauperis. Failure to comply will result in the dismissal of this action

23   without prejudice.

24          DATED THIS 10th Day of August 2021.

25

26

27                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
28
